Citation Nr: 1432233	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-37 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lower extremity swelling, claimed as swollen feet, ankles, and legs.

2.  Entitlement to service connection for hemorrhage in the body, to include blood in urine and stool.

3.  Entitlement to service connection for skin discoloration.

4.  Entitlement to service connection for arthritis throughout the body, to specifically include the bilateral hands.

5.  Entitlement to service connection residuals of a left hand injury.

6.  Entitlement to service connection for a lower abdomen disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for a lumbar spine disorder.

10. Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, depression, paranoid schizophrenia (also claimed as anti-social), and alcoholism.

11. Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Army and Navy Union


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In light of the Veteran's multiple psychiatric diagnoses, the Board has rephrased the issue on the title page to encompass all currently diagnosed acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In November 2013, the Board received correspondence from the Veteran requesting a video-conference hearing before a Veterans Law Judge.  Due to his current incarceration, in a January 2014 letter, the Board informed him that his hearing could be deferred if he would be released in the near future.  He was also informed that he and/or his representative may provide a written statement in lieu of such hearing.  While the Veteran responded in January 2014, he did not reference the Board's letter or his pending request for a hearing.  As such, in a March 2014 letter, the Veteran was informed that, if he were presently incarcerated, the Board could not accommodate a video-conference hearing at the present time.  He was again informed that, if he would be released in the near future, he should so inform the Board.  Thereafter, in April 2014 correspondence, the Veteran requested that the Board move forward with his appeal.  As such, the Board finds that his request for a hearing is withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

The Board observes that a November 2013 letter offering the Veteran's representative an opportunity to provide argument on the Veteran's behalf was sent to the wrong representative.  However, the aforementioned January 2014 and March 2014 letters informing the Veteran of his alternative options to submit argument were sent to the correct representative.  Despite the return of the January 2014 letter as undeliverable, the Board finds that the Veteran's representative was informed of the Veteran's incarceration, and thus the inability to participate in a hearing, and the right to submit written argument.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

In this regard, the Board observes that Virtual VA contains letters dated in April 2014 and May 2014 denying the Veteran's claim of entitlement to nonservice-connected pension.  While he submitted a notice of disagreement with the April 2014 denial in May 2014, this issue is already on appeal and will be addressed herein. 

The issues of entitlement to service connection for an acquired psychiatric disorder and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis relevant to his bilateral lower extremities during the pendency of the claim.

2.  The Veteran does not have a current diagnosis relevant to hemorrhage in his body, to include blood in urine and stool, during the pendency of the claim.

3.  The Veteran does not have a current diagnosis relevant to skin discoloration during the pendency of the claim.

4.  The Veteran does not have a current diagnosis relevant to arthritis in his body, to include the bilateral hands, during the pendency of the claim.

5.  The Veteran had a left hand injury during service, but no chronic residual disability of the left hand was found during service or the pendency of the claim.

6.  Although seen during service for reported gastrointestinal (GI) complaints, no chronic residual lower abdominal or GI disorder was found during service or the pendency of the claim.

7.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of service discharge.

8.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis of the cervical spine did not manifest within one year of service discharge.

9.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis of the lumbar spine did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral lower extremity disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C .F.R. 
§§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a disorder manifested by hemorrhage in the body, to include blood in urine and stool, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C .F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a disorder manifested by skin discoloration are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C .F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for arthritis in the body, to include the bilateral hands, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for left hand injury residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C .F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for a lower abdominal disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 C .F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for service connection for an hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2008 and November 2008 letters, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that the AOJ has been unable to locate the Veteran's post-January 1969 to December 1972 VA treatment records.  In this regard, in April 2013, the AOJ requested such records from VA Southern Nevada Healthcare System; however, that facility indicated in May 2013 that there were no records for the Veteran in their possession.  In a July 2013 memorandum, the AOJ noted the aforementioned actions, and made a formal determination that efforts to obtain those records had been exhausted and further attempts are futile.  Additionally, the Board observes that the Veteran has identified numerous penal institutions where he sought treatment over the years, and the AOJ has requested records from each facility where the Veteran was able to provide complete identifying information, and, for those where complete information was not provided, the AOJ informed the Veteran that it was unable to request records without such identifying information.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has not been afforded a VA examination and/or opinion in connection with his claims; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Relevant to the claims of entitlement to service connection for bilateral lower extremity swelling; hemorrhage in body, to include blood in urine and stool; skin discoloration; arthritis in body, to specifically include the bilateral hands; lower abdomen disorder; and residuals of left hand injury, the record fails to demonstrate a current diagnosis of any disability associated with such alleged symptomatology.   Furthermore, in regard to the claims of entitlement to service connection for hypertension, a cervical spine disorder, and a lumbar spine disorder, the Veteran's STRs are entirely negative for any complaints, findings, or treatment referable to such disorders.  Rather, such records reflect normal findings pertaining to his blood pressure and spine.  Moreover, the Board finds the Veteran has not alleged a continuity of symptomatology with respect to such disorders.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any current disability and active service.  In this regard, the Board notes that the Veteran has argued that his claimed disorders may be related to alleged in-service exposure to asbestos and lead paint.  However, the Veteran's mere conclusory statement that his disorders are related to such exposure is insufficient to trigger the Secretary's duty to provide an examination. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  For this reason, the evidence does not indicate that the claimed disorders may be related to active service such as to require an examination, even under the low threshold of McLendon. Therefore, a VA examination is not necessary to decide these issues. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis-Bilateral lower extremity swelling; hemorrhage in body, to include blood in urine and stool; skin discoloration; arthritis in body, to specifically include the bilateral hands; lower abdomen disorder; and residuals of left hand injury

The Veteran contends that the aforementioned disorders are related to his military service, to include alleged exposure to asbestos and lead paint.  His STRs are negative for complaints, treatment, or diagnoses referable to disorders of the bilateral lower extremities; hemorrhage in the body, to include blood in the urine and stool; skin discoloration; and arthritis in the body, to specifically include bilateral hands.  

In December 1963, the STRs reflect that the Veteran complained of nervousness, nausea and vomiting, and a nervous cough, and was very anxious and apprehensive.  A psychiatric consultation was ordered.

A December 7, 1966 STR documents the Veteran's complaint and treatment for rope burns to bilateral hands and fingers.  The Veteran was provided with a Phisobex wash to both hands followed by ointment application with a dry sterile dressing.  He was subsequently seen on December 8, 12, 13, 16, and 20 for follow-up treatment and dressing changes, specifically for the right second digit.  

July 1967 STRs document the Veteran's complaints of abdominal pain, dizziness, and diarrhea.  The impression was either gastritis or possible appendicitis.  He was referred to a physician for further evaluation.  The physician noted that the Veteran had diarrhea for five days without blood or mucus.  He also had colicky cramps across the entire abdomen for five days.  Following a physical examination, probable gastroenteritis and rule out appendicitis was diagnosed.    

On November 1967 service discharge examination, clinical evaluation of the lower extremities, skin, upper extremities, and abdomen was normal.  Likewise, post-service treatment records from the various facilities dated from 1975 to 2008 are devoid of complaints, treatment, or diagnoses referable to the claimed disorders, to include hemorrhage, bilateral lower extremity swelling, arthritis in the body (other than back and neck), the lower abdomen, or residuals of a left hand injury.  Indeed, a September 1975 physical examination report from Central State Hospital documents the Veteran was physically normal.  The Board notes, that a November 30, 2007 documents the Veteran's complaint of discoloration to his bilateral lower arms, and a December 14, 2007 progress note documents the Veteran's complaint of his forearm red and mottled.  However, no diagnosis or disability was noted in relation to such complaints.   

As relevant to the residuals of left hand injury, arthritis in the hands, and lower abdomen disorder claims, the Board notes that the Veteran's STRs reflect in-service complaints and treatment for a left hand injury, and diarrhea and abdominal pain, diagnosed as possible gastritis and probable gastroenteritis.  However, the Board finds that he did not have chronic residual disability of the left hand or abdomen during service or the pendency of the claim.  In this regard, the remainder of the STRs are negative for complaints, treatment, or findings referable to the left hand and/or abdomen and, moreover, the evidence during, and immediately prior to, the pendency of the claim fails to show diagnosed residuals of the left hand injury and/or a lower abdominal/GI disability.  

Relevant to the other claims, the STRs show no complaints of or treatment for such disorders.  Additionally, post-service treatment records from the various facilities dated from 1975 to 2008 are entirely negative for complaints, findings, treatment or a diagnosis referable to the Veteran's bilateral lower extremities, hemorrhage, or arthritis in the body (other than the neck and back).  While, the November 30, 2007 and the December 14, 2007 progress notes document the Veteran's complaints of discoloration of the bilateral lower arms/forearm, as noted, there was no diagnosis or disability associated with such complaints.

In this regard, while the Veteran is competent to report that he has pain in his entire body, to include the left hand and abdomen; and experiences lower extremity swelling, hemorrhage in the body, to include blood in the urine and stool, as well as skin discoloration, he is not competent to relate such alleged symptoms to diagnosed chronic disabilities.  In this regard, diagnosing such disorders are complex medical questions as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, diagnosing disorders of the body requires the administration and interpretation of physical examinations and, if necessary, diagnostic testing, as well as knowledge of the internal workings of the body and the impact of trauma, or alleged asbestos and lead paint exposure, on the body systems.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose his alleged disorders, the lay assertions in this regard have no probative value.  See Jandreau, supra; see also Woehlaert, supra.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have current diagnoses relevant to any of these issues for the entire appeal period, there can be no valid claims for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Analysis- Hypertension, cervical spine disorder, and lumbar spine disorder

The Veteran contends that the aforementioned disorders are related to his military service, to include alleged exposure to asbestos and lead paint.  

A May 1963 service entrance examination was negative for any relevant abnormalities, to include the back and the neck; and the Veteran's blood pressure was measured to be 134/76.  The Veteran denied high or low blood pressure in an accompanying Report of Medical History.  His blood pressure was measured to be 120/80 in July 1967.  A November 1967 service discharge examination was negative for any relevant abnormalities, to include the back and neck; and the Veteran's blood pressure was measured to be 122/88.  

A September 1975 post-service treatment record from Central State Hospital documents the Veteran's blood pressure as 120/80.  An October 1987 post-service treatment record documents the Veteran's blood pressure as 180/100.  The Veteran was subsequently treated with medication for hypertension.  A September 2007 progress note documents the Veteran's complaint of trapezius and cervical spasms. A June 2008 radiological evaluation from the University of Virginia documents multilevel degenerative changes in the lumbar and cervical spines.

The Board has first considered whether service connection is warranted on a presumptive basis for hypertension and arthritis of the spines.  However, the clinical evidence of record fails to show that the Veteran manifested hypertension or arthritis of the lumbar and/or cervical spine to a degree of 10 percent within the one year following his active duty service discharge in November 1967.  In fact, the records suggest that hypertension did not manifest prior to 1987 and arthritis of the spines did not manifest until 2007 or 2008.  Furthermore, the Veteran does not contend that he had symptoms of hypertension or arthritis of the lumbar and/or cervical spine within a year of discharge, or has experienced a continuity of such symptomatology since service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for hypertension or arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.   

Furthermore, the Board finds that, while the Veteran has current diagnoses of hypertension, and cervical and lumbar disorders, such are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his alleged exposure to asbestos and lead paint.  

The Board notes that the Veteran has contended that his current hypertension and arthritis of the lumbar and cervical spine is related to his service.  As previously noted, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hypertension, and disorders of the cervical and lumbar spines, and any instance of his service, to include alleged asbestos and lead paint exposure, to be complex in nature.  See Woehlaert, supra.  Here, while the Veteran is competent to describe his current manifestations of hypertension and arthritis of the spines as well as his history of treatment for such disorders, the Board accords such statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the diagnosis of hypertension requires the administration and interpretation of blood pressure readings.  Moreover, the diagnosis of arthritis of the lumbar and cervical spines requires radiological evaluation. There is no indication that the Veteran possesses the requisite medical knowledge to take blood pressure readings or X-rays or interpret their results.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his service and his current hypertension and disorders of the lumbar and cervical spine.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently provide a relationship between such disabilities and service, the lay assertions in this regard have no probative value.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension, a cervical spine disorder, and a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for lower extremity swelling, claimed as swollen feet, ankles, and legs, is denied.

Service connection for hemorrhage in the body, to include blood in urine and stool, is denied.

Service connection for skin discoloration is denied.

Service connection for arthritis throughout the body, to specifically include the bilateral hands, is denied.

Service connection residuals of a left hand injury is denied.

Service connection for a lower abdomen disorder is denied.

Service connection for hypertension is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding his claim for service connection for an acquired psychiatric disorder, the STRs reflect that, in December 1963, he complained of nervousness, nausea and vomiting, and a nervous cough, and was very anxious and apprehensive.  It was also noted that the Veteran went AWOL (absent without leave) due to his nervousness.  A psychiatric consultation was ordered.

The subsequent psychiatric consultation revealed that the Veteran was recently AWOL due to nervousness.  He reported that he awakened every morning with nausea and will usually vomit twice.  Throughout the entire day, he is extremely apprehensive, anxious, and trembling.  He indicated that he did not know what he is afraid of, but is nevertheless frightened.  Following a mental status examination, no diagnosis was provided.  It was observed that the Veteran was basically a very immature individual who may also be malingering.  

Post-service treatment records from Bayside State Prison include an October 1975 record that documents the Veteran's report of depression that he indicated began in the Navy.  Subsequent treatment records show ongoing treatment for various psychiatric disorders, to include depressive disorder, polysubstance abuse antisocial personality disorder, and personality disorder.

In a June 2008 letter, the Veteran's sister contends that his personality changed after his military service.  She indicated that he was never the same, and that he constantly stayed in trouble.

In light of the Veteran's in-service complaints referable to nervousness, his sister's description of his change in personality following service discharge, and his currently diagnosed psychiatric disorders, the Board finds that he should be afforded a VA examination or opinion to determine the current nature and etiology of his acquired psychiatric disorder.

In this regard, the Board notes that the Veteran is presently incarcerated.  VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement. [Incarcerated Veterans] are entitled to the same care and consideration given to their fellow Veterans."  Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As such, in light of Bolton and Wood, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison. If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination. If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.

Additionally, the Veteran reported that he received treatment for his psychiatric disorder, to include alcoholism, from Irvington General Hospital from January 1, 1969 to December 31, 1970.  The Veteran informed the AOJ in April 2009 that Irving General Hospital closed the year prior, and that his records could be located at Newark Community Health Center.  He submitted a VA-Form 21-4142 for consent for those records.  A May 2009 response from Newark Community Health Center notes that there were no records for the Veteran at the facility.  The recommendation was to contact Newark Beth Israel for charts from Irvington General Hospital.  It does not appear as if the AOJ sought to obtain the records.  As such, on remand, the AOJ should attempt to obtain the records.

Relevant to the Veteran's claim for nonservice-connected pension benefits, the Board observes that, pursuant to U.S.C.A. § 1513(a), pension is payable to a Veteran of a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Basic entitlement to a nonservice-connected pension exists if a Veteran meets service, age, and net worth requirements. 38 C.F.R. § 3.3(a)(3).

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3). 

In this case, the record reflects that, during a part of the appeal, i.e., as of May 26, 2009, the Veteran is over 65 years of age and served for 90 days or more during a period of war.  Additionally, as noted in his April 2008 claim, he has no net worth.  Furthermore, as relevant to the portion of the appeal when he was under the age of 65, he alleged that his disabilities of high blood pressure, anxiety, depression, damaged disc in the neck, and arthritis render him unable to work.  However, the record also reflects he has been incarcerated throughout the pendency of this case, to include at the time he submitted his claim for nonservice-connected pension benefits.

Applicable law and regulations indicate that no pension under public or private laws administered by VA shall be paid to or for an individual who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993).

The Board notes that in Latham, supra, aff'd 11 F.3d 1070 (Fed. Cir. 1993) (table), the Court addressed the issue of reduction of benefit payments to Veterans who were incarcerated felons under 38 U.S.C.A. § 1505(a) and 38 C.F.R. § 3.666, to include whether it violated the United States Constitution.  The Court noted that "in order to demonstrate a constitutional violation, appellant must show that the classification is arbitrary or does not bear any rational relationship to a legitimate government interest."  Latham, 4 Vet .App. at 267.  The Court observed that, according to the legislative history, Congress believed persons who were incarcerated were already charges of the public and did not require additional monetary benefits.  The legislative history also reflected an intention 'to prevent prisoners from being able to purchase contraband, particularly narcotics.'  Id. at 268. The Court therefore concluded that the statute and regulation cited above were not ex post facto laws or bills of attainder and did not violate the Fifth Amendment of the Constitution.  

The Board observes that in Valchar v. Shinseki, No. 12-2431 (December 18, 2013), the Court reviewed a Board decision that denied entitlement to nonservice-connected pension benefits for an incarcerated Veteran who, similar to the case at issue, also turned 65 during the course of the appeal.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In such decision, the Court noted that, pursuant to 38 U.S.C. § 1505(a), no pension under public or private laws administered by the Secretary shall be paid
to or for an individual who has been imprisoned in a Federal, State, local, or other
penal institution or correctional facility as a result of conviction of a felony or
misdemeanor for any part of the period beginning sixty-one days after such
individual's imprisonment ends.  Congress, however, wrote that, if the incarcerated Veteran has eligible family members and is "disqualified for pension for any period solely by reason" of incarceration, his or her retained pension may be apportioned to those family members during the balance of his time in prison.  38 U.S.C. 
§ 1505(b).

The Court further observed that such section is implemented through 38 C.F.R. 
§ 3.666, which states that, if any individual to or for whom pension is being paid . . . is imprisoned . . . such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  Additionally, apportionment to qualified family members may be made "[i]f the Veteran continues to be eligible except for this section," and that an imprisoned Veteran's "[p]ension will be resumed as of the day of release[.]"  38 C.F.R. § 3.666(a)(1), (c).

In Valchar, the Court noted that, in Shephard v. Shinseki, it analyzed a statutory provision allowing VA to curtail disability benefits payments to incarcerated Veterans. 26 Vet.App. 159, 163-68 (2013), see 38 U.S.C. § 5313; 38 C.F.R. § 3.665.  That provision closely parallels the one in section 1505, and the reasoning in Shephard can be applied to the arguments raised here.  See Latham, 4 Vet.App. at 267-68 (applying earlier decisions addressing the constitutionality of section 5313 to decide the constitutional challenge brought against section 1505). In Shephard, the Court concluded that "the statute's text concerns the 'payment,' and not the 'award,' of disability compensation," and it "serves as a 'withholding' mechanism, much like a 'Social Security withholding.'" 26 Vet.App. at 164 (quoting Snyder v. Nicholson, 489 F.3d 1213, 1218 (Fed. Cir. 2007)).  According to the reasoning in Shephard, a benefit payment and entitlement to that benefit are two wholly separate things and, although a Veteran's pension payment may be withheld permanently or redirected to family members, his basic entitlement to that pension does not vanish merely because he is incarcerated.  38 U.S.C. § 1505; 26 Vet.App. at 164; 38 C.F.R. § 3.666. The Court observed that only makes sense given that Congress and the Secretary both instructed VA to resume a Veteran's pension payments, rather than to require a Veteran to reapply for his pension, upon his release from prison. See 38 U.S.C. § 1505(a); 38 C.F.R. § 3.666(c).  The Court concluded, therefore, that basic pension eligibility and its appurtenant rights survive a Veteran's imprisonment even if the Veteran's right to receive payment does not. 38 U.S.C. § 1505(a), (b).

Therefore, on remand, the AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period prior to his 65th birthday, consistent with his present incarceration.   Additionally, in the readjudication of the Veteran's nonservice-connected pension claim, the AOJ should consider the Shepard case delineating the difference between entitlement to a benefit and the payment of such benefit as interpreted by the Court in Valchar.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the response from Newark Community Health Center was to contact Newark Beth Israel for charts from Irvington General Hospital.  Obtain the appropriate authorization from the Veteran in order to obtain treatment records dated from January1, 1969 to December 31, 1970 from Newark Beth Israel.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate examination so as to determine the nature and etiology of his acquired psychiatric disorder.  As the Veteran is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the Veteran to attend a VA examination or have it conducted at the prison. If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination. If the Veteran remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion. The AOJ must document all efforts to afford the Veteran a VA examination.  

Following a review of the record, the examiner should address the following inquiries:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

(B)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such had its onset during the Veteran's military service, or is otherwise related to service, to include his in-service treatment for nervousness.    

In offering such opinion, the examiner should consider the full record, to include the Veteran's and his sister's lay statements regarding the incurrence of his psychiatric disorder and continuity of symptomatology.  A complete rationale should be provided for all opinions offered.

3.  The AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period prior to his 65th birthday, consistent with his present incarceration.    

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In the readjudication of the claim for nonservice-connected pension, the AOJ should consider the Shepard case delineating the difference between entitlement to a benefit and the payment of such benefit as interpreted by the Court in Valchar.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


